In a habeas corpus proceeding pursuant to Family Court Act article 6, Joellen Plum appeals, as limited by her brief, from so much of an order of the Family Court, Nassau County (Feiden, J.), dated May 10, 1994, as determined that the courts of the State of Colorado have exclusive subject matter jurisdiction to determine custody of the parties’ two children.
Ordered that the order is affirmed insofar as appealed from, with costs.
Contrary to the mother’s contention, the New York Family Court properly declined to exercise its jurisdiction in this case (see, Domestic Relations Law §§ 75-b, 75-d [1] [d] [i]; § 75-g). The record indicates that the father commenced an action for dissolution of the parties’ marriage in the Colorado District Court and that he obtained an order temporarily restraining the mother from removing the parties’ minor children from Colorado. The record also indicates that, when the New York Family Court discussed the issue of jurisdiction with the Colorado District Court, it was clear that the Colorado District Court had already exercised its jurisdiction over the custody matter and that it did not intend to relinquish jurisdiction. Rosenblatt, J. P., Ritter, Copertino and Santucci, JJ., concur.